



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



In
                the Matter of Bankruptcies of New

Skeena
                Forest Products v. Don Hull &

Sons
                Contracting,
,









2005 BCCA
            25




Date: 20050106




Docket: CA032519; CA032539; CA032528

Docket:  CA032519

Between:

In the
      Matter of the
Companies Creditors Arrangement Act
R.S.C. 1985,
      c. c-36

And

In the Matter of the
Canada Business Corporations
          Act
, R.S.C. 1985, c. C-44, as amended

And

In the Matter of the
Company Act
,
        R.S.B.C., 1996, c.62, as amended

And

In the
        Matter of New Skeena Forest Products Inc.

Orenda
        Forest Products Ltd., Orenda Logging Ltd., and

9753
        Acquisition Corporation

Kitwanga Lumber Co. Ltd.

Respondents

(
Petitioners
)

And

Don Hull & Sons
      Contracting Ltd., and

KShian Logging & Construction Ltd.

Respondents

(
Petitioners
)

Docket: CA032539

Between:

In the Matter of the Bankruptcies of

New Skeena Forest Products Inc., Orenda Forest Products
        Ltd.,

Orenda Logging Ltd. and 9753 Acquisition Corporation

Respondents

(
Petitioners
)



And



Don Hull & Songs Contracting Ltd. and

KShian Logging & Construction Ltd.

Appellants

(
Respondents
)



Docket: CA032528

Between:

In the Matter of the Bankruptcies of

New Skeena Forest Products Inc.,

Orenda Forest Products Ltd.,

Orenda Logging Ltd., and

9753 Acquisition Corporation

Respondents

(
Petitioners
)

And

Main Logging Ltd.

Appellant

(
Respondent
)









Before:



The Honourable
            Madam Justice Ryan





(In Chambers)




Oral Reasons for Judgment




J.J.L. Hunter,
            Q.C.

M.S. Oulton



Counsel for the Appellants
Don Hull & Sons Contracting Ltd. and KShian Logging & Construction
          Ltd.





S.B. Jackson



Counsel for the Appellant
Main Logging Ltd.





R.D. Leong



Counsel for the Attorney General of Canada,
            Respondent





D. Hatter



Counsel for HMTQ in the Province of B.C.,
            Respondent





R.A. Miller

A. Campbell



Counsel for the Respondents New Skeena
            Forest Products Inc,
Orenda Forest Products Ltd,
Orenda Logging Ltd.,
9753 Acquistion Corp and
Kitwanga Lumber Co. Ltd.





M. Buttery



Counsel for the Respondents
NWBC Timber and Fraser Milner





G. McDade



Counsel for the Respondents
Coast Tsimshian Resources





G. Dabbs



Counsel for the Respondents
City of Terrace





Place and
            Date:



Vancouver, British Columbia





6 January 2005




(directions re: leave required; stay; appeals
      heard together, expedite appeal)


[1]

RYAN
        J.A.
:  The applicants, Don Hull and Sons Contracting
        Ltd., Kshian Logging and Construction and Main Logging Ltd. apply for
        directions as to whether it is necessary to apply for leave to appeal
        and an application for a stay of proceedings.  If it is necessary to
        obtain leave and a stay, the applicants seek both.

[2]

These
      applications arise out of the insolvency of New Skeena Forest Products
      Inc.  New Skeena is the holder of a tree farm licence which was issued
      on January 1, 1998. The tree farm licence requires New Skeena to conduct
      at least 50% of its harvesting using contractors and it did so.

[3]

The
Timber
          Harvesting Contract and Subcontract Regulation
requires that
          all harvesting contracts relied upon by a licensee to satisfy the contractor
          clause in a tree farm licence issued prior to June 21, 2004 be replaceable
          contracts.  This requirement follows the licence upon transfer of the
          tree farm licence to a new licensee.  The applicants are three of the
          contractors with replaceable harvesting contracts for TFL 1.

[4]

In
      September 2004 a Receiver was appointed over the assets of New Skeena.  The
      Receiver has received an offer to purchase from Coast Tshimshian Resources
      Ltd New Skeenas licences, but only if they can be transferred free and
      clear of the replaceable contracts.  The receiver sought approval of the
      sale on that basis and after a contested hearing, the chambers judge below
      approved the sale.  He held that the provisions of the
Timber Harvesting
      Contract and Subcontract Regulation
relating to replaceable contracts
      do not apply to companies in receivership or bankruptcy.

[5]

The
      issue in this appeal is whether the chambers judge erred in law in permitting
      licences which were granted prior to June 1, 2004 to be transferred without
      the associated replaceable contracts.  The position of the applicants is
      that the chambers judge did err, by failing to recognize that the licences
      were impressed with a statutory obligation that was unaffected by the status
      of the holder of the licences.

[6]

The
Timber
          Harvesting Contract and Subcontract Regulation
(B.C. Reg. No.
          22/96 as amended) imposes an obligation on holders of replaceable licences
          such as TFL 1 to harvest a proportion of the timber from the licence
          through the contractors who have entered into replaceable contracts.  A
          replaceable contract is a contract that provides, in essence, that
          so long as the contractors performance under the contract is satisfactory,
          the contractor will receive replacement contracts from the licence
          holder on substantially similar terms for as long as the licence subsists.

[7]

Counsel
      for the applicants submit that
section
      160 of the
Forest Act
and section 48 of the
Timber
      Harvesting Contact and Subcontract Regulation
(the Regulation)
      operate to provide that certain mandatory provisions will be deemed to
      be a part of any replaceable contract which do not strictly conform to
      the basic requirements of the Regulation.  These mandatory provisions include
      provisions relating to the assignment of replaceable contracts, dispute
      resolution and the terms and conditions of replacement.

[8]

In
      addition, tree farm licences such as TFL 1 include express provisions that
      at least 50% of the volume harvested from the licence must be harvested
      by contractors.  Until June 21, 2004, the contractor compliance provisions
      set out in section 39 of the Regulation operated to require that all such
      contractors must be engaged by the licensee under replaceable contracts.

[9]

Effective
      June 21, 2004, the Regulation was amended to provide that new tree farm
      licences or other new forest tenures issued after that date do not require
      any portion of the harvesting to be performed under replaceable contracts.  However,
      all existing forest tenures and the replaceable contracts associated with
      those tenures were grandfathered in the amending provisions.

[10]

Section
      12 of the June 21, 2004 amendments (the Amendments) included specific
      provisions as follows:

(3) subject to section
      52, any contract listed in subsection (1) (a) to (d) entered into on or
      after June 21, 2004 must be a replaceable contract only
if it is a contract
      offered to replace a replaceable contract
.



(4) If a replaceable
      contract has been terminated by a licence holder for default by the contractor,
that
      licence holder must enter one or more replaceable contracts with other
      contractors, which contracts must, in aggregate, specify an amount of work
      equal to or greater than the amount of work specified in the terminated
      contract.

[emphasis added]

[11]

As
      well, sections 33.8, 33.9 and 33.91 of the amended Regulation provide that
      replaceable contracts must contain provisions providing that new replaceable
      contracts must be offered to existing contractors in the event that the
      forest tenure is transferred, subdivided or consolidated or, in the event
      of a transfer, the transferee must assume the obligations of the existing
      replaceable contracts attached to the forest tenure.

[12]

On
      November 26, 2004 the Receiver appointed over the New Skeena assets, sent
      letters to the applicants Hull, KShian and Main purporting to terminate
      their Harvesting Contracts.  On December 13, 2004 the Chief Justice of
      the Supreme Court who has had conduct of the CCAA and bankruptcy proceedings
      relating to New Skeena made the following order that:

[1]        This court orders
      and declares that the Purchased Assets, including the Forest Tenure as
      defined in the Agreement, when transferred to the Purchaser in accordance
      with the Agreement and the Order granted by this Honourable Court of December
      1, 2004, shall vest in the Purchaser free and clear of any claims of the
      Contractors in relation to the Harvesting Contracts (all capitalized terms
      shall have the meaning attributed to them in the December 1, 2004 Order
      of this Honourable Court); and

{2}        the approval
      as to form of this Order by counsel appearing on this application is hereby
      dispensed with.



[13]

The
      primary ground of appeal raised by the applicants is that the Chief Justice
      erred in ruling that the Regulation as amended by the June 21, 2004 amendments
      do not preclude the transfer of the TFL 1 without also transferring the
      obligations of the transferor under the Harvesting Contracts.  As I understand
      counsels notes of the reasons of the Chief Justice, he held that s. 12(4)
      of the Regulation applied only to termination for cause, did not create
      a right
in rem
and did not apply in a bankruptcy or insolvency context.

[14]

In
      addressing the merits of the appeal counsel for the applicants and the
      respondents addressed both the meaning of s. 12(4) of the Regulations and
      the effect of this courts recent decision in
Clear Creek Contracting
      Ltd. v. Skeena Cellulose Inc
., 2003 BCCA 344.  All submit that
      the regulation and the Clear Creek case support their positions.

[15]

As
      I have reached the conclusion that the applicants submissions on these
      points create at least an arguable ground, I do not propose to rehearse
      the arguments in these reasons.

[16]

I
      am persuaded, having examined the well-known factors, that the applicants
      have met the test for obtaining leave to appeal.  The ground of appeal
      advanced by the applicants is of enough merit to warrant scrutiny by a
      division of this Court; the issue raised is of importance to the logging
      industry; there is practical utility in the appeal  if the applicants
      are not successful they will likely lose their businesses; and, while the
      delay will slow the progress of the Receivers work it will not unduly
      hinder it.

[17]

Given
      my conclusions it is unnecessary to determine whether the applicants have
      a right of appeal under the
Bankruptcy and Insolvency Act
.  If
      they do not, I would grant leave to appeal.

[18]

I
      will next turn to the question of a stay.  If the appeal is of right under
      the
Bankruptcy and Insolvency Act
, then a stay is automatic.  I
      have declined to make a ruling with respect to an appeal as of right, but
      I am persuaded that a stay should be granted in any event.

[19]

When
      determining whether to grant a stay of proceedings or a stay of execution,
      the Chambers judge must apply the same principles as those applied on an
      application for an interlocutory injunction.  As set out in
RJR-
      MacDonald v. Canada
[1994] 1 SCR 311 the applicant must demonstrate
      that there is a serious issue to be tried, that it would suffer irreparable
      harm if an injunction were not granted, and that the balance of convenience
      weighs in favour of an injunction.

[20]

For
      the reasons I gave earlier, the first test is met.  I have concluded that
      there is a serious issue to be tried.

[21]

In
      my view the applicants have also established irreparable harm.  If a stay
      is refused, if the purchase proceeds in accordance with the disputed order,
      before the hearing of the appeal, the appeal will be rendered moot.

[22]

Finally,
      the balance of convenience favours a stay. The closing date of the proposed
      purchase is now set for January 17, 2005.  Counsel for the purchaser advised
      the court that the sale will not proceed unless the Receiver grants an
      extension of time.  Given that the evidence shows that the proposed purchaser
      is the only party who has shown real interest in the asset, it is unthinkable
      that the Receiver would not extend the time.  Counsel noted that there
      are many creditors, including for example, a major law firm and the City
      of Terrace, who stand to lose millions of dollars on New Skeenas account.  They
      are anxious for some recovery.  In my view, however, a short delay will
      cause less harm to the opposing parties and to the creditors than it will
      to the applicants.

[23]

I
      would grant a stay of proceedings on the following terms:

1.

There
      will be a stay of the execution of the order of the Chief Justice.  The
      stay will remain in effect until the date of the judgment of this Court
      in this appeal.

2.

Counsel
      will obtain the earliest hearing date available from the Registry.  The
      hearing must take place before the end of February 2005.

3.

The
      applicants will file and serve the Appeal Record, Appeal Books and factums
      by 4 p.m. January 17, 2005.

4.

The
      respondents will file and serve their factums by January 24, 2005.

5.

The
      applicants reply factums, if any, will be filed 3 clear days after the
      receipt of the respondents factums.

[24]

Finally,
      there will be an order that CA032519, CA032539 and CA032538 will be heard
      together.



The Honorable Madam Justice Ryan




